Citation Nr: 1818719	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-42 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a surgical scar. 

2.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound. 


REPRESENTATION

Veteran represented by:	James Guin 




WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Daughter 


ATTORNEY FOR THE BOARD

R. Brunot, Associate, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1958 to December 1958, December 1958 to December 1961, December 1961 to December 1967, and July 1972 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011, March 2012, and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.  The December 2011 rating decision granted service connection for a heart condition and assigned an initial 10 percent disability rating.  The March 2012 rating decision granted service connection for the Veteran's scar and assigned an initial noncompensable disability rating, and continued the Veteran's 20 percent disability rating for diabetes mellitus.  The February 2015 rating decision denied SMC.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an increased rating for diabetes mellitus, entitlement to an increased rating for coronary artery disease, and entitlement to SMC addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chest surgical scar was painful. 


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for the Veteran's chest scar have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluations, the Board has considered all evidence of severity since the effective date for the award of service connection for surgical scar in August 2010.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The Veteran's surgical scar is rated under Diagnostic Code 7805, scars unstable or painful.  38 C.F.R. § 4.118.  Under this Diagnostic Code, a 10 percent rating is warranted when there are 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted where there are 3 or 4 scars that are unstable or painful.  A 30 percent rating is warranted when there are 5 or more scars that are unstable or painful. 

Note (1):  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2):  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

The Veteran received a VA examination in October 2011.  One scar from the Veteran's heart surgery was noted.  The other scar was from nonservice-connected gallbladder removal surgery.  The Veteran noted his scars were not painful or unstable.  Additionally, there was no elevation, depression, adherence to underlying tissue, or missing any underlying tissue.  The Veteran testified that his Board hearing however that his scar hurt periodically, but not continuously.  The Veteran described his chest scar as becoming irritated from time to time.  The Veteran's representative noted that because of the scar's placement on his chest, there was not a lot of independent motion that would affect it.  

Therefore, the Board finds a 10 percent rating is warranted.  The Board affords the Veteran's competent, credible testimony that his scar caused irritation and pain periodically high probative value.  The Veteran noted that his pain occurred weekly, every couple of days.  The Board concludes this evidence shows the Veteran's scar was painful, and thus, the criteria for 10 percent rating have been met when interpreting the evidence in the most favorable light.  As the Veteran only described pain occurring in the scar on his chest, the Board finds a rating higher than 10 percent is not warranted because he does not have 3 or 4 scars that are unstable or painful.  See 38 C.F.R. § 4.118.


ORDER

An initial rating of 10 percent for the Veteran's chest surgical scar is granted. 


REMAND

The Veteran received VA examinations for his coronary artery disease and diabetes mellitus in 2011.  The Board, however, finds new VA examinations are necessary as the evidence of record shows there may have been worsening of both disabilities.  The medical evidence of record notes the multiple times the Veteran went to the hospital for shortness of breath and chest pain.  Specifically, in an August 2014 private record the Veteran told the doctors that he was experienced a new type of cardiac pain.  A new VA examination is necessary to determine the current severity of the Veteran's coronary artery disease. 

With regard to diabetes, a 40 percent evaluation is warranted under Diagnostic Code 7913 when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119 (2017).  "Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Veteran's medical records show that he has experienced loss of muscle strength.  Further, at his hearing the Veteran indicated his activities were limited because of his diabetes.  His daughter stated that his doctor told him not to drive because of his diabetes.  He believed that he could not stand for long because of his diabetes.  The Veteran required use of a motor scooter.  Thus, the Board finds a new VA examination is necessary to see if the Veteran's diabetes itself causes regulation of his activities as defined for VA purposes.  

The issue of entitlement to a SMC is inextricably intertwined with the aforementioned issues.  On remand, a potential grant of an increased rating by the AOJ in the Veteran's claims for coronary artery disease and diabetes could change the adjudication of the SMC issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  For these reasons, remand of the SMC issue is necessary. 

Accordingly, the case is REMANDED for the following action:  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his coronary artery disease.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide all findings, along with a complete rationale for any opinions provided.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his diabetes mellitus.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide all findings, along with a complete rationale for any opinions provided.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


